DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.

Claim 1
I. Applicant argues that:
Van Vorhis does not specify that said fixation device comprises two halves, each of these with an upper and lower portion, the lower portions forming two jaws to both come into contact with a surgical site.
and
Van Vorhis does not specify that a first portion of the kinematic clamp component is included in one of the upper portions of the fixation device.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This argument is moot as Van Vorhis was not cited in the non-final rejection of 06/28/2021 to teach the alleged claim features. Van Vorhis was cited to disclose:
a surgical clamp adapted to be in contact with a surgical site (“base portion 110 includes a fixation device (not shown) that is attachable to a rigid body. For example, the fixation device can be one or more bone pins, surgical staples, screws, or clamps” [0054]), wherein an upper portion comprises:
a first portion of kinematic coupler configured to be coupled with a second portion of kinematic coupler (“The top portion 112 is removably connected to the base portion 110. The base portion 110 and the top portion 112 comprise a kinematic clamp component 124.” [0056], See also [0067]-[0071] and Fig. 7A) of a registration fiducial element or a tracking device (“The kinematic 
The combination of Van Vorhis and Phillips was cited to teach the alleged claim feature. 
Phillips teaches the surgical clamp comprising two halves (arms, #50, and teeth, #70 and #75, Phillips, Fig. 2), each half with an upper (arms, #50, Phillips, Fig. 2) and lower portion (teeth, #70 and #75, Phillips, Fig. 2), the lower portions of one half and the lower portion of the other half forming two jaws (teeth, #70 and #75, form jaws, #35, Phillips, Fig. 2), wherein one of the upper portions comprises a coupler (knob, #65, on the top arm relative to Fig. 2, #55, is coupled to tail, #45, Phillips, Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expanded upon Van Vorhis’ disclosure of a surgical clamp by incorporating Phillips’ teaching of a typical clamp comprises two halves with upper and lower portions and jaws as one having ordinary skill in the art would readily understand that it is generally known that a clamp consists of “a fixation device… that is attachable to a rigid body” (Van Vorhis, [0054]) with two halves configured to grasp an object between the two halves to provide secure attachment to bone or other structures while also providing for detachment from the bone and other structures as needed during the procedure allowing “identify[ing] the orientation of the tissue sample 10 in an x-ray” (Phillips, [0024]).
Thus, the combination of Van Vorhis and Phillips teaches a clamp with jaws and positioning a kinematic coupler at the upper portion of the clamp.

II. Applicant argues that “Phillips does not disclose the ‘jaws’ of claim 1.” However, applicant contradicts this assertion in admitting immediately prior that:
Phillips discloses, in figure 2 and paragraphs [0024] - [0027], a clip 30 with a jaw portion 35 and an actuator portion 40 composed of two arms 55 that are connected to each other at an apex 50. The arms 55 includes a knob 65 that facilitates gripping and actuation of actuator portion 40 without the clip 30 slipping from user's hand or an instrument. The jaw portion 35 includes two teeth 70, 75 each extending from one of the arms 55 of the actuator portion 40. (emphasis added).


III. Applicant argues that:
Phillips does not specify that one of the upper portions of the clip, in this case one of the ends of the arms 55, comprises a first portion of a kinematic coupler. In particular, Phillips only shows the tail 45 attached to the handle 65 of one of the arms.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This argument is moot as Phillips was not cited in the non-final rejection of 06/28/2021 to teach the alleged claim feature. Phillips was cited to disclose:
Phillips teaches the surgical clamp comprising two halves (arms, #50, and teeth, #70 and #75, Phillips, Fig. 2), each half with an upper (arms, #50, Phillips, Fig. 2) and lower portion (teeth, #70 and #75, Phillips, Fig. 2), the lower portions of one half and the lower portion of the other half forming two jaws (teeth, #70 and #75, form jaws, #35, Phillips, Fig. 2), wherein one of the upper portions comprises a coupler (knob, #65, on the top arm relative to Fig. 2, #55, is coupled to tail, #45, Phillips, Figs. 2-3).
The combination of Van Vorhis and Phillips was cited to teach the alleged claim features:
Regarding claim 1, Van Vorhis discloses a surgical clamp adapted to be in contact with a surgical site (“base portion 110 includes a fixation device (not shown) that is attachable to a rigid body. For example, the fixation device can be one or more bone pins, surgical staples, screws, or clamps” [0054]), wherein an upper portion comprises:
a first portion of kinematic coupler configured to be coupled with a second portion of kinematic coupler (“The top portion 112 is removably connected to the base portion 110. The base portion 110 and the top portion 112 comprise a kinematic clamp component 124.” [0056], See also [0067]-[0071] and Fig. 7A) of a registration fiducial element or a tracking device (“The kinematic 
and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expanded upon Van Vorhis’ disclosure of a surgical clamp by incorporating Phillips’ teaching of a typical clamp comprises two halves with upper and lower portions and jaws as one having ordinary skill in the art would readily understand that it is generally known that a clamp consists of “a fixation device… that is attachable to a rigid body” (Van Vorhis, [0054]) with two halves configured to grasp an object between the two halves to provide secure attachment to bone or other structures while also providing for detachment from the bone and other structures as needed during the procedure allowing “identify[ing] the orientation of the tissue sample 10 in an x-ray” (Phillips, [0024]).
Thus, the combination of Van Vorhis and Phillips teaches the placement of a kinematic coupler at the on of the upper portions of the clamp.

IV. Applicant argues that:
Phillips provides a tissue marking system configured to mark a tissue sample while non-limiting embodiments of the claimed subject matter provide a surgical clamp that is attached to a surgical site of a patient by means of the jaws
Applicant appears to argue that Phillips is not analogous art. In response to applicant's argument that Phillips is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, not only is Phillips in the same field of endeavor of tracking a surgical clamp, but also solves the same problem of coupling a tracking device to a surgical clamp. Moreover, applicant admits “Phillips provides a tissue marking system configured to mark a tissue sample” and “a clip 30 with a jaw portion 35.” Applicant contrasts these admitted teachings with asserted claimed subject matter of “an improved solution for the connection 

V. Applicant argues that:
Phillips does not disclose that one of the upper ends of the clip has a first coupler portion configured to couple to a second coupler portion of a tracking element.
However, as stated in the non-final rejection of 06/28/2021 Phillips teaches:
one of the upper portions comprises a coupler (knob, #65, on the top arm relative to Fig. 2, #55, is coupled to tail, #45, Phillips, Figs. 2-3).
Thus, Phillips teaches the asserted claim feature. 

	VI. Applicant argues that:
[T]he clamp does not have any power source incorporated into its own circuit, but rather utilizes a passive circuit powered by an external power source. Specifically, the balls on the tracker side are responsible of feeding to the passive circuit on the clamp side.
and that by contrast Van Vorhis feeds power from the clamp side to the balls on the tracker side.
However, as detailed in infra rejection, Van Vorhis in further view of Phillips in further view of Chase teaches the alleged feature of “one of the upper portions comprises… a passive circuit with a predetermined impedance value.”


According to non-limiting embodiments of the claimed subject matter, the information is in the resistance value since different resistance values allow to identify the resistance value, the orientation used in the clamp, or even which clamp is being coupled among a plurality of clamps.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identifying resistance values, orientation, and unique identifiers) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the arguments to whether Van Vorhis teaches identifying resistance values are moot. In arguendo and not relied upon in the rejection, applicant further argues that Van Vorhis’ disclosure of detecting changes in resistance with an AND logic gate. Such an AND gate constitutes comparing resistance values through the circuit to a threshold. This constitutes an identification of a resistance value. Further, not relied upon in the rejection, applicant is advised to review Van Vorhis paragraphs [0084]-[0088] and Figs. 10A-10C disclosing a load/strain sensor which measures impedance values to determine pose/orientation of the coupler connection. Additionally, as detailed in infra rejection, Van Vorhis in further view of Phillips in further view of Chase teaches identifying a plurality of discrete impedance values.

Claims 13 and 17
	I. Applicant argues that Phillips does not teach that the fiducial marker support structure (“a registration fiducial element” Claim 13) is radiolucent. As stated in the non-final action of 06/28/2021:
Phillips teaches radiolucent material (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum.” [0031]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 8, 11, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis et al. (U.S. Pub. No. 2009/0306499), hereinafter “Van Vorhis,” in further view of Phillips et al. (U.S. Pub. No. 2007/0270681), hereinafter “Phillips,” in further view of Chase et al. (European Pub. No. 0236414), hereinafter “Chase.”

Regarding claim 1, Van Vorhis discloses a surgical clamp adapted to be in contact with a surgical site (“base portion 110 includes a fixation device (not shown) that is attachable to a rigid body. For example, the fixation device can be one or more bone pins, surgical staples, screws, or clamps” [0054]), wherein a portion comprises:
a first portion of kinematic coupler configured to be coupled with a second portion of kinematic coupler (“The top portion 112 is removably connected to the base portion 110. The base portion 110 and the top portion 112 comprise a kinematic clamp component 124.” [0056], See also [0067]-[0071] and Fig. 7A) of a registration fiducial element or a tracking device (“The kinematic clamp component 124 can, for example, be configured to allow the tracker 102 to be un-mounted and re-mounted multiple times quickly and with high precision.” [0056], See also Figs. 3-4); and
a resistor circuit (“detection mechanism 400 includes a circuit 401” [0079], See also [0072]-[0083] and Figs. 8-9) with a predetermined impedance value (“resistors 450A-450E” [0079], See also [0072]-[0083] and Figs. 8-9), the resistor circuit being configured to connect with the tracking device when the tracking device is coupled to the first portion of kinematic coupler of the surgical clamp (“The kinematic clamp component 124 can, for example, be configured to allow the tracker 102 to be un-mounted and re-mounted multiple times quickly and with high precision.” [0056], See also Figs. 3-4; “A ball 412 creates a contact point 414 with a conductor 416. The ball 412 is electrically coupled to a ball 420 by the coupling 418. The ball 420 can be in contact with a first conductor 422A and a second conductor 422B to create two contact points, a contact point 424A between the first conductor 422A and the ball 420 and a contact point 424B between the second conductor 422B and the ball 420. The ball 420 is electrically coupled to a ball 428 by the coupling 426. The ball 428 can be in contact with a first 
However, while Van Vorhis discloses a clamp, Van Vorhis may not explictly disclose the surgical clamp comprising two halves, each half with an upper and lower portion, the lower portions of one half and the lower portion of the other half forming two jaws, wherein one of the upper portions of the clamp comprises a coupler and a passive circuit.
However, in the same field of endeavor of tracking a surgical clamp, Phillips teaches the surgical clamp comprising two halves (arms, #50, and teeth, #70 and #75, Phillips, Fig. 2), each half with an upper (arms, #50, Phillips, Fig. 2) and lower portion (teeth, #70 and #75, Phillips, Fig. 2), the lower portions of one half and the lower portion of the other half forming two jaws (teeth, #70 and #75, form jaws, #35, Phillips, Fig. 2), wherein one of the upper portions of the clamp comprises a coupler (knob, #65, on the top arm relative to Fig. 2, #55, is coupled to tail, #45, Phillips, Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expanded upon Van Vorhis’ disclosure of a surgical clamp by incorporating Phillips’ teaching of a typical clamp comprises two halves with upper and lower portions and jaws as one having ordinary skill in the art would readily understand that it is generally known that a clamp consists of “a fixation device… that is attachable to a rigid body” (Van Vorhis, [0054]) with two halves configured to grasp an object between the two halves to provide secure attachment to bone or other structures while also providing for detachment from the bone and other structures as needed during the procedure allowing “identify[ing] the orientation of the tissue sample 10 in an x-ray” (Phillips, [0024]).
However, Van Vorhis in further view of Phillips may not explictly disclose one of the upper portions comprises a passive circuit. 
However, in solving the same problem of identifying attached tools, Chase teaches one of the upper portions comprises a passive circuit (“Each tool 12 has an electric circuit 14 connected to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Vorhis’ disclosure of interrogating the resistor circuit on the upper portion of a tool (here the clamp) via a current source within the clamp with Chase’s teaching of interrogating the resistor circuit on the upper portion of a tool via a current source within the device attached to the upper portion of the tool to achieve the predictable result of improving workflow accuracy by providing notice to the user when “the wrong tool [is placed] in the chosen location of the support 13, or if the tool has not been successfully picked up for some reason.” Furthermore, it is an obvious matter of design choice in the rearrangement of parts in choosing between the four possible placements of the resistor circuit and interrogating power source circuit (1. resistor on A and power source on A; 2. Resistor on B and power source on B; 3. Resistor on A and power source on B; and 4. Resistor on B and power source on A) to achieve the predictable result of identifying the attached tool. 

Regarding claim 2, Van Vorhis discloses the first portion of kinematic coupler comprises a first magnet (“magnets 314A, 314B and 314C” [0067], See also Figs. 7A-7C) and three V-shaped grooves (“grooves (e.g., v-grooves) 316A, 316B and 316C” [0067], See also Figs. 7A-7C), each groove with at least one electrically conductive section (“A ball 412 creates a contact point 414 with a conductor 416. The ball 412 is electrically coupled to a ball 420 by the coupling 418. The ball 420 can be in contact with a first conductor 422A and a second conductor 422B to create two contact points, a contact point 424A 

Regarding claim 3, Van Vorhis may not explictly disclose the clamp comprising radiopaque spheres at the upper portion.
However, in the same field of endeavor of tracking a surgical clamp, Phillips teaches the clamp comprising radiopaque spheres at the upper portion (“The tail 45 extends from one of the arms 55 of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using radiopaque balls as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby radioopague markers provide a convenient alternative to reflective markers for optical tracking when x-ray imaging is employed pre- or intra-operatively. 

Regarding claim 8, Van Vorhis discloses when the surgical clamp, in operating mode, is coupled to the tracking device, the electrical connection between the resistor circuit and the tracking device is configured so that the resistor circuit is provided between a first V-shaped groove and a connection between a second V-shaped groove and a third V-shaped groove in such a way that a first impedance and a second impedance are in parallel (“The kinematic clamp component 124 can, for example, be configured to allow the tracker 102 to be un-mounted and re-mounted multiple times quickly and with high precision.” [0056], See also Figs. 3-4; “Each of the inputs to the AND gate 410, and thus one side of each of the resistors 450A-E, is connected to the conductors 430B, 430C, 430A, 422B and 422A, respectively. This configuration creates five parallel circuits, with each corresponding to one of the inputs 
However, Van Vorhis in further view of Phillips may not explictly disclose one of the upper portions comprises a passive circuit. 
However, in solving the same problem of identifying attached tools, Chase teaches one of the upper portions comprises a passive circuit (“Each tool 12 has an electric circuit 14 connected to a plurality of contacts 15, 16 co-operating with confronting contacts 15A, 16A on the head 10 to connect the tool circuit 14 to a signal conditioning unit ("SCU") 18 provided on the head 10… For the purpose of said recognition, the tools 12 include respective resistors 19 of different resistance value connected to the contacts 15. The SCU 18 of the present embodiment includes means (described below) for determining the resistance of the resistor of whatever tool 12 is connected to the head thereby to positively identify the tool. In this example a microprocessor system 20 (also described below) is used in the SCU for this purpose and is adapted to produce discrete identifying signals 21 for the respective tools 12.” Col. 2, lines 22-43; see also Col. 3, lines 12-34 and Fig. 1; see also Col. 4, line 44 – Col. 5, line 10 and Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Vorhis’ disclosure of interrogating the resistor circuit on the upper portion of a tool (here the clamp) via a current source within the clamp with Chase’s teaching of interrogating the resistor circuit on the upper portion of a tool via a current source within the device attached to the upper portion of the tool to achieve the predictable result of improving workflow accuracy by providing notice to the user when “the wrong tool [is placed] in the chosen location of the support 13, or if the tool has not been successfully picked up for some reason.” Furthermore, it is an obvious matter of design choice in the rearrangement of parts in choosing between the four possible placements of the resistor circuit and interrogating power source circuit (1. resistor on A and power source on A; 2. Resistor on B and power source on B; 3. Resistor on A and power source on B; and 4. Resistor on B and power source on A) to achieve the predictable result of identifying the attached tool. 



Regarding claim 12, Van Vorhis discloses a kit comprising a plurality of surgical clamps of claim 1 (see rejection of claim 1 above; “[t]he non-mechanical tracking system may include a trackable element for each object the user desires to track” [0046]-[0048]), wherein the resistor circuit of each surgical clamp has a different impedance (the impedance of the series circuit in Fig. 8 differs from the impedance of the parallel circuit in Fig. 9).
However, Van Vorhis in further view of Phillips may not explictly disclose each tool has a passive circuit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Vorhis’ disclosure of interrogating the resistor circuit on the upper portion of a tool (here the clamp) via a current source within the clamp with Chase’s teaching of interrogating the resistor circuit on the upper portion of a tool via a current source within the device attached to the upper portion of the tool to achieve the predictable result of improving workflow accuracy by providing notice to the user when “the wrong tool [is placed] in the chosen location of the support 13, or if the tool has not been successfully picked up for some reason.” Furthermore, it is an obvious matter of design choice in the rearrangement of parts in choosing between the four possible placements of the resistor circuit and interrogating power source circuit (1. resistor on A and power source on A; 2. Resistor on B and power source on B; 3. Resistor on A and power source on B; and 4. Resistor on B and power source on A) to achieve the predictable result of identifying the attached tool. 


However, Van Vorhis may not explicitly disclose the registration fiducial element comprises radiolucent material.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches the registration fiducial element comprises radiolucent material (“most or all the clip 30 is transparent or translucent in the X-ray region of the electromagnetic spectrum…. The clip 30 includes a jaw portion 35, an actuator portion 40, and a tail 45” [0024]; “The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum.” [0031]; “The 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using a registration fiducial element (tail #45) wherein the tail is radiolucent and includes radiopaque balls (#90), as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby a radiolucent tail including radiopaque balls provides a convenient alternative to reflective markers for optical tracking when x-ray imaging is employed pre- or intra-operatively. 

Regarding claim 14, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 13 (see rejection of claim 13 above).
Van Vorhis in further view of Phillips further teaches the registration fiducial element further comprises a predetermined configuration of radiopaque spheres at a top portion (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum… number of balls 90 on the tail 45 indicates orientation… the user breaks off 

Regarding claim 15, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 13 (see rejection of claim 13 above) and Van Vorhis discloses a kit comprising a plurality of registration fiducial elements (“[t]he non-mechanical tracking system may include a trackable element for each object the user desires to track” [0046]-[0048]).
However, Van Vorhis may not explictly disclose each registration fiducial element comprises a different configuration of radiopaque spheres.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches a kit comprising a plurality of registration fiducial elements (“any number of clips 30, 130 can be employed” [0038]) wherein each registration fiducial element comprises a different configuration of radiopaque spheres (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum… number of balls 90 on the tail 45 indicates orientation… the user breaks off one ball 90 or two balls 90 to define the different indicators 85… different shaped indicators… indicators that vary by size…” Phillips, [0031]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using a registration fiducial element (tail #45) wherein the tail is radiolucent and includes radiopaque balls (#90) with a plurality of defined configurations, as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of 

Regarding claim 16, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 14 (see rejection of claim 14 above) and Van Vorhis discloses a kit comprising a plurality of registration fiducial elements (“[t]he non-mechanical tracking system may include a trackable element for each object the user desires to track” [0046]-[0048]).
However, Van Vorhis may not explictly disclose each registration fiducial element comprises a different configuration of radiopaque spheres.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches a kit comprising a plurality of registration fiducial elements (“any number of clips 30, 130 can be employed” [0038]) wherein each registration fiducial element comprises a different configuration of radiopaque spheres (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum… number of balls 90 on the tail 45 indicates orientation… the user breaks off one ball 90 or two balls 90 to define the different indicators 85… different shaped indicators… indicators that vary by size…” Phillips, [0031]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious 

Regarding claim 17, Van Vorhis discloses a registration fiducial element (“Using pose data from the tracking system 40, the surgical system 10 is also able to register (or map or associate) coordinates in one space to those in another to achieve spatial alignment or correspondence (e.g., using a coordinate transformation process as is well known).” [0043], See also [0052]; “a self-detecting kinematic clamp assembly 100 for detecting and indicating a change in pose of a tracking array (or tracking element) relative to a base on which it is mounted, even if the change in pose is only temporary and/or transitory. The self-detecting kinematic clamp assembly 100 includes a tracker 102 (or tracking array or tracking element) for tracking a pose of the kinematic clamp assembly 100. As explained above in connection with the non-mechanical tracking system, the tracker 102 can be an array of markers (not shown) that are detectable by a detection system (e.g., the detection device 41 of FIG. 1) and that have a unique geometric arrangement and a known geometric relationship to a tracked object when the tracker 102 is attached to the tracked object. The known geometric relationship to the tracked object is obtained via the above-described registration process.”) for use with the surgical clamp of claim 2 (see rejection of claim 2 above), wherein the second portion of kinematic coupler is configured to be coupled with the first portion of kinematic coupler of the surgical clamp (“The kinematic clamp component 124 can, for example, be 
However, Van Vorhis may not explicitly disclose the registration fiducial element comprises radiolucent material.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches the registration fiducial element comprises radiolucent material (“most or all the clip 30 is transparent or translucent in the X-ray region of the electromagnetic spectrum…. The clip 30 includes a jaw portion 35, an actuator portion 40, and a tail 45” [0024]; “The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum.” [0031]; “The tissue marking system of claim 6, wherein the jaw portion, the actuator portion, and the tail portion are substantially transparent to radiographic examination, and wherein the indicator portion includes indicia that is opaque to radiographic examination.” Claim 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using a registration fiducial element (tail #45) wherein the tail is radiolucent and includes radiopaque balls (#90), as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby a radiolucent tail including radiopaque balls 

Regarding claim 18, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 17 (see rejection of claim 17 above).
Van Vorhis in further view of Phillips further teaches the registration fiducial element further comprises a predetermined configuration of radiopaque spheres at a top portion (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially opaque in the X-ray region of the electromagnetic spectrum… number of balls 90 on the tail 45 indicates orientation… the user breaks off one ball 90 or two balls 90 to define the different indicators 85… different shaped indicators… indicators that vary by size…” Phillips, [0031]-[0033]).

Regarding claim 19, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 17 (see rejection of claim 17 above) and Van Vorhis discloses a kit comprising a plurality of registration fiducial elements (“[t]he non-mechanical tracking system may include a trackable element for each object the user desires to track” [0046]-[0048]).
However, Van Vorhis may not explictly disclose each registration fiducial element comprises a different configuration of radiopaque spheres.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches a kit comprising a plurality of registration fiducial elements (“any number of clips 30, 130 can be employed” [0038]) wherein each registration fiducial element comprises a different configuration of radiopaque spheres (“The tail 45 extends from one of the arms 55 of the actuator portion 40 and includes an indicator 85 that is opaque in an X-ray region of the electromagnetic spectrum. In the illustrated construction, the indicator 85 includes a number of balls 90 formed as part of the tail 45. The balls 90 are substantially 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using a registration fiducial element (tail #45) wherein the tail is radiolucent and includes radiopaque balls (#90) with a plurality of defined configurations, as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby a radiolucent tail including radiopaque balls in a plurality of defined configurations provides a convenient alternative to reflective markers for optical tracking when x-ray imaging is employed pre- or intra-operatively.

Regarding claim 20, the combination of Van Vorhis in further view of Phillips teaches the registration fiducial element of claim 18 (see rejection of claim 18 above) and Van Vorhis discloses a kit comprising a plurality of registration fiducial elements (“[t]he non-mechanical tracking system may include a trackable element for each object the user desires to track” [0046]-[0048]).
However, Van Vorhis may not explictly disclose each registration fiducial element comprises a different configuration of radiopaque spheres.
However, in the same field of endeavor of tracking surgical clamps, Phillips teaches a kit comprising a plurality of registration fiducial elements (“any number of clips 30, 130 can be employed” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using a registration fiducial element (tail #45) wherein the tail is radiolucent and includes radiopaque balls (#90) with a plurality of defined configurations, as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby a radiolucent tail including radiopaque balls in a plurality of defined configurations provides a convenient alternative to reflective markers for optical tracking when x-ray imaging is employed pre- or intra-operatively.
	
Regarding claim 21, Van Vorhis may not explictly disclose radiopaque spheres at the upper portion.
However, in the same field of endeavor of tracking a surgical clamp, Phillips teaches the clamp comprising radiopaque spheres at the upper portion (“The tail 45 extends from one of the arms 55 of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Van Vorhis’ disclosure of a trackable/registerable clamp using balls/spheres (“In some examples, the tracker 102 is a six degree of freedom (DOF) tracker with four passive reflective spheres from Northern Digital, Inc.” Van Vorhis, [0053]) with Phillips obvious alternative teaching of tracking using radiopaque balls as one of ordinary skill in the art may choose various imaging modalities for which to register the patient “such as fluoroscopic images or MR images, are registered and/or multimodal registration where images of different types or modalities, such as MRI and CT, are registered” (Van Vorhis, [0044]) of which fluoroscopy and CT are x-ray modalities that may image radiopaque balls allowing objects of interest to “be marked… to provide for orientation in any X-ray images that may be taken” (Phillips, [0004]) thereby radiopaque markers provide a convenient alternative to reflective markers for optical tracking when x-ray imaging is employed pre- or intra-operatively. 

Allowable Subject Matter
Claims 9-10 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyette et al. (U.S. Patent No. 6,093,930) discloses a surgical tool coupler comprising a kinematic mount and a passive, resistor circuit, wherein the kinematic mount comprises three spherical 
Komuro and Lida (U.S. Pub. No. 2014/0148818) and Turner et al. (U.S. Pub. No. 2012/0265196) disclose a surgical tool coupler comprising corresponding protrusions and receptacles and a passive, resistor circuit, wherein the protrusions and receptacles form an electrical connection to the resistor of the surgical tool, and wherein the resistor has a plurality of unique predetermined values to uniquely identify a corresponding plurality of surgical tools via an input voltage from the apparatus body.
Bosscher and Summer (U.S. Pub. No. 2018/0154521) and Battisti (U.S. Pub. No. 2017/0028549) disclose a surgical tool coupler comprising a kinematic mount and a passive, resistor circuit, wherein the kinematic mount forms an electrical connection to the resistor of the surgical tool, and wherein the resistor is interrogated by a power source in the apparatus body to identify a corresponding surgical tool.
Zemlock et al. (U.S. Pub. No. 2015/0209035 and U.S. Pub. No. 2011/0017801), Shibata et al. (U.S. Pub. No. 2002/0107538), Warren (U.S. Pub. No. 2015/0282862), and Yamada (U.S. Pub. No. 2010/0324580) disclose a surgical tool coupler comprising corresponding protrusions and receptacles and a passive, resistor circuit, wherein the protrusions and receptacles form an electrical connection to the resistor of the surgical tool, and wherein the resistor is interrogated by a power source in the apparatus body to identify a corresponding surgical tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793